[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Brueggeman, Slip Opinion No. 2020-Ohio-1578.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-1578
                     DISCIPLINARY COUNSEL v. BRUEGGEMAN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Disciplinary Counsel v. Brueggeman, Slip Opinion No.
                                   2020-Ohio-1578.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to act with reasonable diligence in representing a
        client—Two-year suspension with final 18 months conditionally stayed.
    (No. 2019-1734—Submitted January 29, 2020—Decided April 23, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-022.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Edward Paul Brueggeman, of Mason, Ohio, Attorney
Registration No. 0029159, was admitted to the practice of law in Ohio in 1972. In
December 2010, we imposed a conditionally stayed one-year suspension on him
for his neglect of four client matters, failure to reasonably communicate with the
affected clients, and failure to cooperate in the ensuing disciplinary investigations.
                            SUPREME COURT OF OHIO




Disciplinary Counsel v. Brueggeman, 128 Ohio St. 3d 206, 2010-Ohio-6149, 943
N.E.2d 509. We also suspended him from the practice of law for six days in
November 2013 for his failure to timely register for the 2013-2015 biennium. See
In re Attorney Registration Suspension of Brueggeman, 136 Ohio St. 3d 1544,
2013-Ohio-4827, 996 N.E.2d 973, reinstatement granted, 137 Ohio St. 3d 1446,
2013-Ohio-5720, 999 N.E.2d 699.
       {¶ 2} In an April 2019 complaint, relator, disciplinary counsel, alleged
that Brueggeman had provided incompetent representation to two clients,
neglected their legal matters, engaged in dishonest conduct, and failed to comply
with reasonable requests for information.
       {¶ 3} The parties submitted stipulations of fact, some misconduct, and
aggravating and mitigating factors. They also submitted 25 stipulated exhibits.
After a hearing before a three-member panel of the Board of Professional
Conduct, the board found that Brueggeman committed all but one of the alleged
rule violations and recommends that we suspend him from the practice of law for
two years, with the final 18 months conditionally stayed. No objections have
been filed.
       {¶ 4} We adopt the board’s findings of misconduct and recommended
sanction.
                                   Misconduct
                           Count I: The Lowry Matter
       {¶ 5} In January 2017, Rebecca Lowry hired Brueggeman and paid him
$750 to handle the estate of her deceased brother, Christopher Yates.
       {¶ 6} During Lowry’s first meeting with Brueggeman, she informed him
that she had a buyer for Christopher’s truck and asked him how to complete the
transaction.   At Brueggeman’s disciplinary hearing, Lowry testified that
Brueggeman told her to sign Christopher’s name to the title and backdate the
signature so that the truck would not have to pass through the probate estate.




                                        2
                               January Term, 2020




Brueggeman denied that he told Lowry to sign Christopher’s name, but he
admitted that he notarized the signature—falsely certifying that it had been sworn
to and subscribed in his presence by Christopher. The document was never used
to transfer ownership of the vehicle.
       {¶ 7} The board credited Lowry’s account and found that Brueggeman’s
conduct violated Prof.Cond.R. 8.4(c) (prohibiting a lawyer from engaging in
conduct involving dishonesty, fraud, deceit, or misrepresentation).
       {¶ 8} When Lowry first met with Brueggeman, her primary concern was
finding a way for her mother to disclaim her interest in Christopher’s estate.
Christopher’s will specified that their mother was to receive his house but that if
she did not survive him, it would pass to their brother, David Yates. Lowry told
Brueggeman that her mother was in a nursing home and could not own any
property because she was on Medicaid; for those reasons, Lowry wanted
Christopher’s house to pass directly to David. Lowry had a power of attorney to
handle her mother’s affairs, but Brueggeman did not review it before directing
Lowry to execute a document purporting to disclaim her mother’s interest in
Christopher’s estate.
       {¶ 9} In early February, Brueggeman took the initial estate paperwork to
the probate court to meet with a magistrate.      He showed the magistrate the
disclaimer that Lowry had executed on her mother’s behalf and sought advice on
how to transfer the house directly to David.          The magistrate stated that
Brueggeman should begin by determining whether the power of attorney gave
Lowry the authority to disclaim the inheritance on her mother’s behalf. But he
also suggested that it might be inappropriate to transfer the property to David
because Lowry’s mother was receiving Medicaid benefits.
       {¶ 10} Brueggeman later determined that the power of attorney did not
authorize Lowry to disclaim her mother’s inheritance, and he informed Lowry
that he could not achieve her desired objective. However, he did not adequately




                                         3
                            SUPREME COURT OF OHIO




communicate that he intended to terminate his representation.        Nonetheless,
Brueggeman stopped working on the case and did not respond to Lowry’s
subsequent attempts to communicate with him.         After Lowry retained new
counsel and filed a grievance, Brueggeman refunded her entire $750 retainer.
        {¶ 11} The board found that Brueggeman violated Prof.Cond.R. 1.3
(requiring a lawyer to act with reasonable diligence in representing a client) by
failing to open Christopher’s estate during the nearly six months that he
represented Lowry, failing to take any action to determine how to proceed after
discovering that the power of attorney did not authorize Lowry to disclaim her
mother’s inheritance, and failing to respond to Lowry’s attempts to communicate
with him.     Based on the insufficiency of the evidence, however, the board
unanimously dismissed relator’s allegation that Brueggeman failed to provide
competent representation to Lowry.
                           Count II: The Baker Matter
        {¶ 12} In February 2017, Angela and Irene Baker retained Brueggeman to
probate the estate of their deceased mother, Lucille Baker. On April 13, 2017,
Brueggeman filed an application to probate Lucille’s will, which Brueggeman had
drafted, in the Medina County Probate Court, and Irene was appointed executor of
the estate.
        {¶ 13} During their initial meeting, Brueggeman had told Angela and
Irene that he would mail waivers of notice of the hearing on the inventory of the
estate to each of Lucille’s 14 children.     But he did not mail the required
documents to Lucille’s children until June 12—just one day before the statutory
deadline for filing them in the probate court. See R.C. 2107.19(A)(4). The court
issued a delinquency notice on July 20, directing Irene and Brueggeman to file the
documents within 30 days.      On August 11, Brueggeman filed the required
certificate of service, representing that all persons entitled to notice of the
admission of the will to probate had received it, but he did not provide any proof




                                        4
                                 January Term, 2020




that such service had occurred and submitted waivers from just four of the 14
children.    Brueggeman’s response to a second deficiency notice was
approximately six weeks late and did not include Angela’s waiver. When Irene
and Angela appeared without Brueggeman at the hearing on the inventory on
December 1, 2017, the magistrate verified that Angela had no objections and then
approved the estate inventory.
       {¶ 14} In January 2018, Brueggeman wrote a letter seeking the
magistrate’s guidance on how to proceed because the estate’s liabilities exceeded
its assets and several unsecured creditors would not respond to Brueggeman’s
communications.     In that letter, Brueggeman enclosed an application and a
certificate of transfer for Lucille’s home and asked the magistrate to file them,
though Brueggeman had not yet resolved all of the creditors’ claims.
       {¶ 15} The magistrate did not respond to Brueggeman’s letter but
scheduled a status conference.      At that conference, the magistrate informed
Brueggeman that due to the way he had drafted Lucille’s will, her home could not
be sold until her creditors were satisfied.         The magistrate suggested to
Brueggeman several possible courses of action, but when Brueggeman sought
additional guidance, the magistrate informed him that she could not give him
legal advice and directed him to read the relevant statutes.
       {¶ 16} After the status conference, Brueggeman told Irene that he could
not keep commuting from Mason to Medina—approximately 400 miles round
trip—for hearings, but he never told her that he was terminating his representation
or that she would need to secure other counsel. On the contrary, he told her that
he would contact Lucille’s creditors and attempt to negotiate the settlement of her
debts. But from February 28 to May 1, Brueggeman failed to respond to more
than 40 attempted communications from Irene and her family. Consequently, in
May 2018, Irene obtained new counsel to complete the representation. At the




                                          5
                                  SUPREME COURT OF OHIO




request of that counsel, Brueggeman forwarded paperwork regarding the two
creditor claims that he had managed to settle on behalf of the estate.1
         {¶ 17} The parties stipulated and the board found that Brueggeman’s
conduct violated Prof.Cond.R. 1.3 and 1.4(a)(4) (requiring a lawyer to comply as
soon as practicable with reasonable requests for information from a client).
Although the parties did not stipulate to a violation of Prof.Cond.R. 1.1 (requiring
a lawyer to provide competent representation to a client), the board found that the
evidence clearly and convincingly supported a finding that Brueggeman violated
that rule. Specifically, the board found that Brueggeman’s failure to conduct his
own legal research to determine how to settle an insolvent estate, his attempt to
transfer the decedent’s real estate without first resolving the secured claims of the
decedent’s creditors, and his decision to abandon the representation without
informing his clients did not constitute competent legal representation.
                                            Sanction
         {¶ 18} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
         {¶ 19} As aggravating factors, the parties stipulated and the board found
that Brueggeman has a history of prior discipline and had committed multiple
offenses. See Gov.Bar R. V(13)(B)(1) and (4).
         {¶ 20} As for mitigation, the parties stipulated that Brueggeman had made
a timely, good-faith effort to make restitution in the Lowry matter and had
demonstrated a cooperative attitude toward the disciplinary proceedings. See

1. The parties stipulated that due to a lack of records, they could not confirm the exact amount that
the Bakers had paid Brueggeman for his representation. In his posthearing brief, however,
Brueggeman stated that he had received payments totaling $600 and paid $275 in filing fees to the
probate court, leaving him with a fee of $325 for the work that he had performed. There is no
evidence that anyone has requested reimbursement of that fee in this case.




                                                 6
                                January Term, 2020




Gov.Bar R. V(13)(C)(3) and (4). The board adopted the stipulated factors and
also found that Brueggeman had presented evidence of his good character and
reputation as demonstrated by nine character letters and his own testimony
regarding his public service. See Gov.Bar R. V(13)(C)(5).
        {¶ 21} The board considered Brueggeman’s argument that he should
receive a fully stayed suspension for his misconduct in this case, but it noted that
just one of the cases he advanced in support of that proposed sanction involved a
finding that the attorney had engaged in dishonest conduct. See Toledo Bar Assn.
v. Crosser, 147 Ohio St. 3d 499, 2016-Ohio-8257, 67 N.E.3d 789. The board also
acknowledged that in Disciplinary Counsel v. Guinn, 150 Ohio St. 3d 92, 2016-
Ohio-3351, 79 N.E.3d 512, we imposed a conditionally stayed two-year
suspension on an attorney who failed to provide competent and diligent
representation to two clients, failed to inform one client that her appeal had been
dismissed as a result of the attorney’s failure to timely file a brief, and engaged in
conduct that was prejudicial to the administration of justice by initiating a legal
proceeding that was unsupported by law and fact.
        {¶ 22} The board also considered several cases cited by relator in support
of its recommended sanction—a two-year suspension with 18 months
conditionally stayed. Of these cases, the board found Medina Cty. Bar Assn. v.
Malynn, 131 Ohio St. 3d 377, 2012-Ohio-1293, 965 N.E.2d 299, to be most
instructive.   Malynn neglected three client matters, missing the statute of
limitations in one case and causing a $31,000 default judgment to be entered
against his client in another. He also engaged in dishonest conduct and failed to
reasonably communicate with one client, failed to preserve the identity of another
client’s funds, and failed to cooperate in the initial stages of the disciplinary
proceeding. Just two mitigating factors were present—the absence of a prior
disciplinary record and Malynn’s good character, as demonstrated by his 23-year
career in the United States Marine Corps.           Aggravating factors, however,




                                          7
                             SUPREME COURT OF OHIO




consisted of a pattern of misconduct, multiple offenses, Malynn’s failure to
cooperate in the disciplinary process, his effort to deceive the panel at his
disciplinary hearing with several half-truths, and the harm he had caused to
vulnerable clients. On those facts, we suspended Malynn from the practice of law
for two years, with the final six months stayed on the condition that he commit no
further misconduct. Id. at ¶ 19.
       {¶ 23} In addition to the cases cited by the parties, the board considered
Toledo Bar Assn. v. Harvey, 141 Ohio St. 3d 346, 2014-Ohio-3675, 24 N.E.3d
1106. Harvey failed to provide competent and diligent representation to two
bankruptcy clients, failed to reasonably communicate with those clients, and
engaged in dishonest conduct by attempting to keep one client’s entire flat fee
even though he never filed her case.          Harvey also engaged in improper
communications with a person he knew to be represented by counsel, failed to
maintain required records for his client trust account, and failed to cooperate in
one of the resulting disciplinary investigations. In the presence of six aggravating
and no mitigating factors, we suspended Harvey from the practice of law for two
years, with six months stayed on conditions, id. at ¶ 37.
       {¶ 24} The board found that Brueggeman’s misconduct was not as
egregious as that of Malynn or that of Harvey but that it was more serious than
that in Guinn because Brueggeman had previously been disciplined for the same
type of misconduct at issue in this case. The board therefore adopted relator’s
recommendation that Brueggeman be suspended from the practice of law for two
years, with the final 18 months stayed on the condition that he commit no further
misconduct.
       {¶ 25} After independently reviewing the record and applicable precedent,
we agree that a two-year suspension with 18 months conditionally stayed is the
appropriate sanction in this case.      Accordingly, we suspend Edward Paul
Brueggeman from the practice of law for two years, with the final 18 months




                                         8
                                January Term, 2020




stayed on the condition that he engage in no further misconduct. If Brueggeman
fails to comply with the condition of the stay, the stay will be lifted and he will
serve the full two-year suspension. Costs are taxed to Brueggeman.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Lia J. Meehan, Assistant
Disciplinary Counsel, for relator.
       Montgomery Jonson, L.L.P., and George D. Jonson, for respondent.
                               _________________




                                        9